Citation Nr: 0204271	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-14 323	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carol Wild Scott, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1969 to 
September 1974.

This appeal arises from the March 1998 rating decision from 
the Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD and assigned an evaluation of 10 
percent.  The rating was effective February 4, 1997, the date 
of the claim.

By rating decision in May 1999, the RO increased the 
evaluation for the veteran's service connected PTSD from 10 
percent to 50 percent and by rating decision in December 
2001, the evaluation of the veteran's service connected PTSD 
was increased to 70 percent.  In both cases, the effective 
date for the increase was made February 4, 1997.

Additionally, by rating action of December 2001, entitlement 
to a total disability rating based on individual 
unemployability due to service connected disability (TDIU) 
was granted, effective October 8, 1999.  Contentions have 
been advanced that the TDIU should be assigned from an 
earlier effective date.  An appeal as to that issue has not 
been perfected.  Further, the issue of entitlement to an 
effective date earlier than October 8, 1999 for TDIU was not 
certified to the Board.  Therefore, the Board does not have 
jurisdiction of this issue. 


FINDING OF FACT

On October 30, 2001, prior to the promulgation of a Board 
decision in the appeal, the Board received notification from 
the appellant, through his attorney, that a withdrawal of 
this appeal is requested.  The parties were satisfied with 
the 70 percent rating assigned from the date of the claim.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met, and the appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  In this appeal 
both parties signed the substantive appeal, and in October 
2001 the representative, on behalf of the appellant withdrew 
the appeal, as she indicated she agreed to the 70 percent 
evaluation assigned for the service connected PTSD.  As the 
appeal has been withdrawn there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



